Title: Address to Charles Thomson, 14 April 1789
From: Washington, George
To: Thomson, Charles,United States Senate



[Mount Vernon, 14 April 1789]

Sir, I have been long accustomed to entertain so great a respect for the opinion of my fellow citizens, that the knowledge of their unanimous suffrages having been given in my favour scarcely leaves me the alternative for an Option. Whatever may have been my private feelings and sentiments, I believe I cannot give a greater evidence of my sensibility for the honor they have done me than by accepting the appointment.
I am so much affected by this fresh proof of my country’s esteem and confidence, that silence can best explain my gratitude—While I realize the arduous nature of the task which is conferred on me and feel my inability to perform it, I wish there may not be reason for regreting the choice. All I can promise is only that which can be accomplished by an honest zeal.
Upon considering how long time some of the gentlemen of both houses of Congress have been at New York, how anxiously desirous they must be to proceed to business and how deeply the public mind appears to be impressed with the necessity of doing it immediately I cannot find myself at liberty to delay my Journey—I shall therefore be in readiness to set out the day after to morrow, and shall be happy in the pleasure of your company. For you will permit me to say that it was a peculiar gratification to have received the communication from you.
